DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed August 5th, 2021 have been entered. Claims 1-3, 5, 7, 10-12, 14, 15, 19, and 20 remain pending in the application. Applicant’s amendments to the claims have overcome each 112a Rejection previously set forth in the Final Office Action mailed December 23rd, 2020 and are hereby withdrawn in light of their correction. However, a Specification objection remains due to Examiner’s suggestion misnumbering 201 as 210.
Specification
As noted in the Non-Final Office Action mailed June 4th, 2021 the specification appears to have been corrected per Examiner’s suggestions, however Examiner has noticed that the remedy originally suggested in the Final Office Action mailed December 23rd, 2020 and discussed pertinent to paragraphs 13 and 12 (“the bed 210”) should have instead suggested “the bed 201” as there is no ‘210’ reference number in applicant’s figures.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 10-12, 14, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al (U.S. Pub. No. 20090236254); hereafter “Jenkins” in view of Faglie (U.S. Pat. No. 3198437).
Regarding claim 1, Jenkins discloses (FIGS. 1-5) a system (As illustrated in FIGS. 1 and 3; clarified in paragraph 0057), comprising: a support structure (paragraph 0057: “mounting the dispensing station components on bed rails, foot boards, attached IV poles and the like”); a pole extending from a top to a bottom (through an IV pole as illustrated in FIGS. 1 and 3); and a sanitation device (“B”; FIGS. 1 and 3) secured to the support structure via the pole (through an IV pole as illustrated in FIGS. 1 and 3), the sanitation device having: a housing (B/10; FIGS. 1 and 3) configured to completely enclose a material for removing germs (Abstract: “hand sanitizer dispensing station”; paragraph 0038: “’hand sanitizer’ refers to alcohol containing gel, foam or liquid solution….effective in killing microbes”; as illustrated in FIGS. 1-3 a dispenser of the type illustrated completely encloses through a pump system); a rectangular plate (25; FIG. 2/80; FIG. 3 in particular) secured to a back of the housing (as illustrated in FIGS. 1 and 3) and having a collar (90; FIG. 3) extending from a back surface of the rectangular plate (as illustrated in FIGS. 
However, Jenkins does not explicitly disclose wherein the collar is circular.
Regardless, Faglie teaches (FIGS. 1 and 2) a sanitization dispenser (19) that is attached in a housing (18) that further comprises a rear located plate (17; FIG. 2) with a collar (12; FIG. 1) being circular (as illustrated in FIG. 1) and used to secure the sanitization device to a pole like element (10), where the collar has a diameter greater than the diameter of the pole (as illustrated in FIG. 1) to permit securing the housing to the pole (as illustrated in FIG. 1).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have substituted the arbitrarily located, open U-shaped collar of Jenkins (90; FIG. 3) with the bottom located, closed circular collar of Faglie (12; as illustrated in FIG. 1). Where the results would have been predictable as both Faglie and Jenkins are concerned with attachment of a sanitation dispensing device attached to a pole-like element (as illustrated in Jenkins: FIGS. 1-3; as illustrated in Faglie: FIGS. 1 and 2). Where further the particular bracket of 
Regarding claim 2, Jenkins in view of Faglie discloses (Jenkins: FIGS. 1 and 3; paragraph 0057) the system of claim 1, the support structure comprising: a plurality {of} vertical and horizontal members; wherein the pole is one of the vertical members (As illustrated in FIGS. 1 and 3). Notably, in paragraph 0057, it is noted by Jenkins that “by mounting the dispensing station components on bed rails, foot boards, attached IV poles and the like so that the dispensing station components are transported along with the patient allowing HCW to sanitize during transport of the patient”. It is therefore established that the dispensing station is attached to an IV pole (a structure conventionally found in a hospital), is employed such that a HCW (or health care worker) can sanitize themselves, and further that such a support structure is a hospital bed that is capable of transport. Admission by applicant (MPEP 2129 is relevant) presents a hospital bed (as illustrated in FIG. 1) where applicant admits that the illustrated and identified prior art is a conventional patient bed confined within a support structure and includes a plurality of wheels that enable mobility and further are handled by health care workers. Because Jenkins identifies a bed of conventional construction, which is utilized by health care workers, and is capable of mobility/transport, it is anticipated that Jenkins uses a 
Regarding claim 3, Jenkins in view of Faglie discloses (Jenkins: paragraph 0057) the system of claim 1, wherein the sanitation device is configured to be removably attached to the support structure (paragraph 0057: “mounting the dispensing station components on bed rails, foot boards, attached IV poles…”).
Regarding claim 5, Jenkins in view of Faglie discloses (Faglie: FIGS. 1 and 2) the system of claim 4, wherein the sanitation device is configured to be removably attached to the pole (through 12; as illustrated in FIGS. 1 and 2).
Regarding claim 10, Jenkins discloses (FIGS. 1-5) a sanitation system (As illustrated in FIGS. 1 and 3; clarified in paragraph 0057) for a bed (As clarified in paragraph 0057), the sanitation system comprising: a support structure (paragraph 0057: “mounting the dispensing station components on bed rails, foot boards, attached IV poles and the like”) configured to secure the bed at a height relative to a floor (as illustrated in FIG. 3), a pole extending from a top to a bottom (as illustrated in FIGS. 1-3); a sanitation device (“B”; FIGS. 1 and 3) secured to the support structure via the pole (through an IV pole as illustrated in FIGS. 1 and 3), the sanitation device having: a housing (B/10; FIGS. 1 and 3) configured to hold a material for removing germs (Abstract: “hand sanitizer dispensing station”; paragraph 0038: “’hand sanitizer’ refers to alcohol containing gel, foam or liquid solution….effective in killing microbes”; 
However, Jenkins does not explicitly disclose wherein the collar is circular.
Regardless, Faglie teaches (FIGS. 1 and 2) a sanitization dispenser (19) that is attached in a housing (18) that further comprises a rear located plate (17; FIG. 2) with a collar (12; FIG. 1) being circular (as illustrated in FIG. 1) and used to secure the sanitization device to a pole like element (10), where the collar has a diameter greater than the diameter of the pole (as illustrated in FIG. 1) to permit securing the housing to the pole (as illustrated in FIG. 1).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have substituted the arbitrarily located, open U-shaped collar of Jenkins 
Regarding claim 11, Jenkins in view of Faglie discloses (Jenkins: paragraph 0057) the sanitation system of claim 10, the support structure comprising: a plurality {of} vertical and horizontal members; wherein the pole is one of the vertical members (As illustrated in FIGS. 1 and 3). Notably, in paragraph 0057, it is noted by Jenkins that “by mounting the dispensing station components on bed rails, foot boards, attached IV poles and the like so that the dispensing station components are transported along with the patient allowing HCW to sanitize during transport of the patient”. It is therefore established that the dispensing station is attached to an IV pole (a structure conventionally found in a hospital), is employed such that a HCW (or health care worker) can sanitize themselves, and further that such a support structure is a hospital bed that is capable of transport. Admission by applicant (MPEP 2129 is relevant) presents a hospital bed (as illustrated in FIG. 1) where applicant admits that the illustrated and 
Regarding claim 12, Jenkins in view of Faglie discloses (paragraph 0057) the sanitation system of claim 10, wherein the sanitation device is configured to be removably attached to the support structure (paragraph 0057: “mounting the dispensing station components on bed rails, foot boards, attached IV poles…”)
Regarding claim 14, Jenkins in view of Faglie discloses (Faglie: FIGS. 1 and 2) the sanitation system of claim 13, wherein the sanitation device is configured to be removably attached to the pole (Faglie: 12: FIGS. 1 and 2)).
Regarding claim 19, Jenkins in view of Faglie discloses (Jenkins: paragraph 0022) a method, comprising: providing the system of claim 1 (as set forth in claim 1 above); securing the sanitation device to the support structure (paragraph 0022: “(i) providing… a dispensing station… (ii) providing a plurality of multidose hand sanitizer dispensing station components; (iii) providing mounts for… multiple dose hand sanitizer dispensing station components”); and dispensing a sanitation fluid from the sanitation device (where inherently the use of the In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)
Regarding claim 20, Jenkins in view of Faglie discloses (Jenkins: Abstract) the method of claim 19, further comprising: removably securing a sanitation device to the support structure (Abstract: “The dispensing station components may include one or more mounts for releasably secure placement”).
Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins in view of Faglie in further view of Smith (U.S. Pat. No. 5,078,349).
Regarding claim 7, Jenkins in view of Faglie discloses the system of claim 1.
However, Jenkins does not explicitly disclose further comprising a rope to secure the pole to the support structure.
Regardless, Smith teaches (FIG. 1) a system with a pole structure used in a medical environment wherein the system comprises a fastening rope device (22) to secure the pole with a support structure (Col. 3, lines 10-16: “a cable 22… fastened to a stretcher”).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have simply combined the particular IV pole and the rope of Smith (As illustrated in FIG. 1; as clarified in Col. 3, lines 10-16) in place of the generic bed-attached IV 
Regarding claim 15, Jenkins in view of Faglie discloses the sanitation system of claim 10.
However, Jenkins does not explicitly disclose further comprising a fastening device secured to the pole and configured to removably engage with the support structure.
Regardless, Smith teaches (FIG. 1) a system with a pole structure used in a medical environment wherein the system comprises a fastening device (22) secured to the pole (as illustrated in FIG. 1) and is configured to removable engage with a support structure (Col. 3, lines 10-16: “a cable 22… fastened to a stretcher”).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have simply combined the particular IV pole and fastening device of Smith (As illustrated in FIG. 1; as clarified in Col. 3, lines 10-16) in place of the generic bed-attached IV pole and the arbitrary support structure noted in Jenkins (paragraph 0057) in use .
Response to Arguments
Applicant’s arguments, see Remarks, filed August 5th, 2021, with respect to 112a have been fully considered and are persuasive.  The 112a Rejection of June 4th, 2021 has been withdrawn. 
Notably, the cancellation of the subject matter “only” in claims 1 and 10 no longer presents an exclusionary proviso. Therefore, the 112a Rejection of June 4th 2021 is hereafter withdrawn in light of the amendment thereof.
Applicant's arguments filed August 5th, 2021 have been fully considered but they are not persuasive.
Regarding applicant’s remarks (See pages 5-8) applicant alleges that the features of applicant’s invention are not taught by the prior art. However, the art of Jenkins and Smith appears to adequately disclose an apparatus with a rectangular plate (Jenkins: 80; FIG. 3-5) 
Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the user exclusionarily not touching the product to facilitate dispensing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With regard to FIG. C (Remarks: pages 7-8) applicant alleges that the invention of Faglie does not illustrate a sanitation device that is secured to a pole via a rectangular plate and having a housing that encloses a sanitizer product (and appears to allege a similar consideration to that addressed in paragraph 24 prior of the present office action). Notably, Faglie does 
Therefore, Examiner is not persuaded on aspects argued and alleged correspondent to FIGS. A, B, and C in applicant’s remarks, and the rejections are maintained with the art of record, however, Examiner notes the attention to the ‘plate’ (80) of FIGS. 3-5 of Jenkins and the conventional definition of the art of what a ‘plate’ concerns and what appears to be eminently demonstrated in FIGS. 3-5).
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/LUKE HALL/Examiner, Art Unit 3673    

/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        8/30/2021